Citation Nr: 0812420	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-32 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent disabling for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
July 1972 and from December 1976 to July 1983.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection and 
an initial disability rating of 30 percent for the veteran's 
post-traumatic stress disorder (PTSD).

The Board notes that two rating decisions subsequent to the 
September 2003 rating decision granted higher evaluations for 
the veteran's PTSD.  A July 2005 rating decision granted a 50 
percent evaluation, effective to the date of claim, July 
2003, while a July 2007 decision granted a 70 percent 
evaluation, effective November 2005.  The veteran has not 
appealed either of these new rating actions.  Therefore, then 
are not before the Board at this time.  The veteran is 
already receiving a total disability evaluation.


FINDING OF FACT

The veteran's PTSD at this time is not manifested by total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name. 


CONCLUSION OF LAW

The criteria for a higher disability rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran PTSD is evaluated as 70 percent disabling under 
DC 9411.  38 C.F.R.  § 4.130.  The veteran's PTSD has been 
evaluated under the general rating formula for mental 
disorders.  Under these criteria, a 70 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th Ed. (DSM-IV) at 32).  According to DSM- 
IV, a GAF score of 41-50 indicates serious symptoms (e. g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupation, 
or school functioning (e.g. no friends, unable to keep a 
job).  A GAF score of 51-60 indicates moderate symptoms (e. 
g. flat affect and circumstantial speech, occasional panic 
attacks OR moderate difficulty in social, occupational, or 
school functioning (e. g. few friends, conflicts with peers 
or co-workers).

The veteran had a VA exam in June 2005.  During the exam, the 
veteran admitted having suicidal ideation every day and 
homicidal ideation when mad.  He stated that his thoughts get 
lost, but that he does not otherwise have any auditory or 
visual hallucinations with the exception of his flashbacks.  
He reported having nightmares at least 3 to 4 times per week 
and a history of flashbacks 3 to 4 times per week.  He 
indicated that he had had 2 flashback since starting 
treatment for PTSD.  He reported having anxiety episodes 3 to 
4 times per week which last 10 to 15 minutes and cause 
palpitations, shortness of breath, paresthesias in his hands, 
headaches, and feelings of impending death.  The sense of 
doom only occurs 1 to 2 times per week.  He reported avoiding 
situations that remind him of combat and an inability to 
recall important aspects from traumatic events.  He has 
decreased interest in and a detachment from people.  He also 
demonstrated a restricted effect and a sense of foreshortened 
future, as he states his plans for the future are to get 
better.  He sleeps only two hours at a time and a total of 
five and a half hours per night.  

The veteran reported having several anger outbursts, but that 
he is able to control them and walk away from the situation.  
He has difficulty concentrating, and must position himself 
where he can observe his surroundings.  He reported that he 
startles easily, occasionally smells burning flesh, and is 
unable to pass by an airport if a C130 is present.  Airplanes 
trigger the PTSD.  

The PTSD affects his social life, as he does not socialize 
outside of his family, and that it affects his employment, 
since he must work in a position where he is able to walk 
away when angry.  He rides a motorcycle for fun and denies 
having hobbies.  His socialization includes dinner and maybe 
a movie with his wife.  He is independent in his activities 
of daily living.

At the time of the exam, the veteran had a good relationship 
with his daughter and wife.  He was working for the Bay Pines 
VA, where he had worked since 1984.  He has had problems at 
work because he becomes irritated with people, but he was in 
no danger of losing the job.  

On examination, the veteran was alert, oriented, 
appropriately dressed and groomed.  He showed no psychomotor 
agitation or retardation.  He was pleasant, cooperative, and 
maintained good eye contact.  He spoke with normal rate, 
tone, and volume.  His mood was depressed and his affect 
restricted.  His thought processes are goal directed and he 
denied suicidal and/or homicidal ideation.  He did not 
express current auditory or visual hallucinations, nor did he 
express any delusions.  His recent and remote memory, 
constitution, cognition, insight and judgment were intact.

In the diagnosis, the examiner indicated that the veteran's 
symptoms and history are consistent with PTSD with anxiety 
attacks.  The veteran's occupational functioning was mild and 
as likely as not due to his PTSD symptoms.  His social 
functioning was moderately severely impaired, which was more 
likely than not due to his PTSD symptoms.  The examiner found 
that he was employable.  The examiner assigned a GAF score of 
60.

The findings do not show total occupational and social 
impairment.  At the examination cited above, the examiner 
noted that his social functioning was moderately severely 
impaired, and the veteran indicated that he socialized with 
his family, including going to dinner with his wife and 
seeing an occasional movie.  The examiner also indicated that 
the veteran's occupational functioning was mild and that he 
was employable.  The veteran at that time was working for the 
Bay Pines VA center.  Therefore, the evidence does not show 
that the veteran has total occupational and social 
impairment.

The Board also reviewed VA outpatient treatment records.  
Records dated November 4, 2005 indicate that the veteran's 
condition declined.  The medical provider indicated that the 
veteran historically minimizes his symptoms but admitted 
during his appointment that things have not been going well.  
The veteran stated that he finds the work setting 
increasingly stressful, and goes home many days with a 
tension headache.  The veteran's PTSD and other health issues 
caused the medical provider to place the veteran on temporary 
medical leave from his employment for 3 weeks.  His 
medications were increased and he was assigned a GAF score of 
51/55. 

At his November 30, 2005 appointment, the veteran indicated 
that his anxiety level started to rise the Saturday prior to 
returning to work.  He indicated that his anxiety level is 
high and that he is not sure whether he can do the work or 
not.  The medical provider indicated that the veteran's PTSD 
symptoms had caught up with him in the last year.  The 
veteran indicated that his work was "OK" but not optimal, 
and was feeling anxious to the point of panic at times.  The 
medical provider indicated that the veteran had improved 
since his last appointment, but that he was unsure whether 
the veteran could maintain employment, as the year had seen a 
gradual, but significant increase in all PTSD symptoms, 
anxiety being the most debilitating.  The veteran received a 
GAF score of 48/52.

At his December 2005 appointment, the medical provider 
indicated that the veteran had reached the point where his 
psychiatric symptoms interfere with his capability of doing 
his job.  The veteran had high anxiety; frequent, intrusive, 
and distracting thoughts; and increasingly poor memory, 
concentration and attention.  The medical provider discussed 
medical retirement due to his anxiety and other medical 
ailments.  The veteran agreed to take leave.  On exam, it was 
noted that the veteran had significant anxiety and moderate 
depression.  The GAF score was 48/52, and the veteran was 
placed on medical leave for an undetermined period.

In January 2006, the veteran's treatment plan indicated that 
the veteran had severe, intrusive combat memories, survivor 
guilt, and day to day stress.  His GAF score was 51/59.  At 
his exam, the veteran indicated that he returned to work 
without leave of his medical provider.  He indicated that he 
was stressed, that work was uncomfortable, and that he did 
not feel confident or competent.  The medical provider stated 
that the veteran should not have returned to work and that he 
needed to remain on medical leave indefinitely.  The veteran 
remained anxious, angry, depressed, irritable, and poor sleep 
habits.  He had poor concentration, significant anxiety, and 
moderate depression.  The GAF score was 48/52.  Medical 
records from July 2006 indicate no change in symptoms.

The records from the Social Security Administration include a 
self-assessment form from the veteran and an assessment 
completed by the veteran's spouse, both completed in March 
2006, which are discussed, in part, below.  The veteran's 
assessment indicated that he has no significant limitations 
remembering locations or work procedures, or understanding 
and remembering detailed instructions.  He also had no 
significant limitations sustaining an ordinary routine 
without supervision or working in coordination with or 
proximity to others without being distracted by them.  He 
indicated that he had some moderate limitations with 
maintaining his attention and concentration for extended 
periods, as well as performing activities within a schedule, 
maintaining regular attendance and being punctual.  He also 
had moderate limitations with completing a normal workday and 
workweek without interruptions from psychologically based 
symptoms.

The veteran indicated some moderate limitations with his 
social interactions, such as interacting appropriately with 
the general public, accepting instructions and responding to 
criticism from supervisors, and getting along with peers or 
coworkers without distracting them or exhibiting behavioral 
extremes.  The veteran indicated no limitations with 
activities of daily living.

The veteran indicated that he keeps busy doing yard work and 
taking care of the dog.  He occasionally needs reminded to 
put in his bridge or take his medication.  He is able to make 
sandwiches and complete meals, though he sometimes forgets 
ingredients.  He goes outside, drives, shops, and can handle 
monetary matters.  He avoids places and activities with a lot 
of people, and limits his trips to restaurants because he 
fears crowds.  He indicates that he does not get along with 
people outside of his family, does not follow written or 
spoken instructions well, and does not handle stress or 
routine changes well.

The veteran's spouse indicated that the veteran keeps busy 
doing yard work and small jobs around the house.  She stated 
that he keeps a calendar to remind himself of doctor 
appointments and that he helps take care of the dog.  She 
indicated that his social life is non-existent.  She also 
stated that she occasionally reminds the veteran to put in 
his bridge and take his medications.  The veteran can make 
coffee and sandwiches, but she said he cannot make complete 
meals.  He prepares his own food several days a week, and 
helps with household chores such as mowing, cleaning, and 
laundry.  She stated he goes outside and drives and rides in 
vehicles.  He goes grocery shopping and to church.  She 
further indicated that the veteran has some problems getting 
along with family because of increased irritability and 
anger.  The veteran isolates himself, and participates in no 
social activities other than church service.  She also 
indicated that his condition affects his talking, hearing, 
ability to complete tasks, concentration, 
understanding/comprehension, and his ability to get along 
with others.

The Board recognizes that the veteran suffers from severe 
anxiety and has limitations with his occupational and social 
abilities; however, the medical evidence does not meet the 
requirements for a 100 percent rating under DC 9411.  For a 
100 percent rating, the evidence must show total occupational 
and social impairment.  The evidence provides that the 
veteran has severe anxiety, as well as poor coordination, 
memory, concentration and attention span.  Though the veteran 
has memory limitations, the evidence does not show severity 
resulting in an inability to remember the names of close 
relatives, or his own occupation or name.  

In addition, the veteran was placed on medical leave from his 
employment due to his PTSD and other unrelated medical 
issues.  Despite being on medical leave, the evidence shows 
that the veteran is able to perform activities of daily 
living.  He keeps himself groomed, keeps track of his medical 
appointments, and helps with household chores such as yard 
work, cleaning, laundry, grocery shopping, and preparing 
meals.  He goes to church.  The veteran has not indicated, 
nor has his wife or medical providers indicated, that the 
veteran has exhibited gross impairment in his thought 
processes or communication, delusions, hallucinations, 
grossly inappropriate behavior, danger of hurting himself or 
others, disorientation to time or place, or an inability to 
perform activities of daily living.  

Based upon the totality of the evidence, the veteran's 
symptoms do not show total occupational and social 
impairment, thus an increased disability rating is not 
warranted at this time.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 100 percent rating, as his symptoms do 
not cause total occupational and social impairment.  38 
C.F.R. § 4.7.  Therefore, the preponderance of the evidence 
against this claim.  38 C.F.R. § 4.3.  The Board finds that 
the post-service medical record, as a whole, including the 
SSA decision, provides evidence against a finding that the 
veteran meets the 100 percent criteria for PTSD.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  The veteran is already receiving a 100 
percent evaluation (TDIU).  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating greater 70 percent for PTSD.  38 C.F.R.  § 4.3. 


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO and asked to 
complete and return the PTSD questionnaire.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

A March 2006 letter indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability, and a 
statement of the case was issued.  Subsequent to the March 
2006 letter, the case was readjudicated via a supplemental 
statement of the case and rating decision.  Therefore, based 
on the record as a whole, the veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  The veteran is already receiving a 100 percent 
evaluation (TDIU).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and records from the Social Security 
Administration.  The veteran submitted his PTSD 
questionnaire.  The veteran was afforded a VA medical 
examination in June 2005.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased rating for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


